Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 41, 42, 44, 45, 47-50, and 52-63 are pending in the instant application.

2.	In view of the claim amendment and arguments filed 07/27/2022 all previous claim objections and/or rejections have been withdrawn.

3.	Claims 41, 42, 44, 45, 47-50, 52-54, and 61-63 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 55-60, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Inventions 1-2 as set forth in the Office action mailed on 09/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	Claims 41, 42, 44, 45, 47-50, and 52-63 are allowed.

5.	The prior art neither teaches nor suggests the claimed genetically engineered Streptomyces bacterium from a naturally non-pathogenic Streptomyces strain, the genetically engineered Streptomyces bacterium comprising: an exogenous, refactored thaxtomin biosynthetic gene cluster comprising one or more thaxtomin modules, each thaxtomin module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a plant pathogenic Streptomyces bacterium, the one or more thaxtomin genes selected from the group consisting of: a txtA gene encoding a TxtA protein, a txtB gene encoding a TxtB protein, a txtC gene encoding a TxtC protein, a txtD gene encoding a TxtD protein, a txtE gene encoding a TxtE protein, and a txtH gene encoding a TxtH protein, wherein the exogenous, refactored thaxtomin biosynthetic gene cluster as a whole comprises two or more thaxtomin genes, and one or more promoters operably linked to the one or more thaxtomin genes in the one or more thaxtomin modules, such that expression of the one or more thaxtomin genes in the exogenous, refactored thaxtomin biosynthetic gene cluster provides the genetically engineered Streptomyces bacterium with the ability to produce at least one thaxtomin compound in the absence of thaxtomin-inducing conditions, wherein the naturally non-pathogenic Streptomyces strain without the exogenous refactored thaxtomin cluster does not have the ability to produce the thaxtomin compound.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652